Exhibit 16.2 PricewaterhouseCoopers LLP 1ifth Avenue Suite 3100 Portland OR 97201 Telephone (971) 544 4000 Facsimile (971) 544 4100 February 19, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: MathStar, Inc. Commission File # 000-51560 Commissioners: We have read the statements made by MathStar, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of MathStar, Inc. dated February 19, 2010. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, PricewaterhouseCoopers LLP
